Citation Nr: 0410091	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable disability rating for bilateral high-
frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to January 1979. 

This case comes before the Board of Veterans' Appeals (Board) from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in San Diego, 
California.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


REMAND

In a July 2003 VA Form 9, the veteran requested a videoconference 
hearing with a Veterans Law Judge.  Although the veteran did not 
respond to an August 2003 letter regarding hearing options, his 
hearing request is still pending.  Therefore, the Board is 
returning the case to the RO so that a hearing may be scheduled.

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following development:

The RO should schedule the veteran for a videoconference hearing 
before a Veterans Law Judge at the RO, in accordance with the 
applicable procedures, and notice should be sent to the veteran 
and to his representative, as required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





